DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Dehlinger (US 20170275690)
	D2: Sewell (US 20040021943)
	D3: Traggis (US 20090294050)

With regard to claim 1, D1 teaches A lens assembly, (in at least fig. 6), with an optical axis, comprising: a first optical component ([0005]), the first optical component having a first optical surface; and a second optical component ([0011]) having a second optical surface forming an interface ([0011]; first disposed of the first surface, second disposed over the second surface) with the first optical surface of the first optical component, the interface including a covalent bond ([0096]; covalent bond) between the first optical surface and the second optical surface, the second optical component comprising a metal halide M'X'.sub.m or a silica-containing material ([0080]; silica); and 
However D1 does not expressly disclose wherein when the second optical component comprises M'X'.sub.m, the covalent bond includes an M-O-M' bridge and comprising a metal halide MX.sub.n.; wherein when the second optical component comprises a silica-containing material the covalent bond includes a M-O--Si bridge
In a related endeavor, D2 teaches a method and system for correction of intrinsic birefringence in UV microlithography, in at least [0052], wherein when the second optical component comprises a metal halide MX.sub.n (listed fluorides).
However D1 in view of D2 and further in view of D3 fail to expressly disclose the second optical component comprising a metal halide M'X'm or a silica-containing material; wherein when the second optical component comprises M'X'm, the covalent bond includes a M-0-M' bridge; and wherein when the second optical component comprises a silica-containing material, the covalent bond includes a M-O-Si bridge.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 10/15/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-8 the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 9, D1 teaches A process for making a lens assembly, (in at least fig. 6), having an optical axis comprising: providing a first optical component ([0005]) having a first optical surface; providing a second optical component ([0011]) 
However D1 does not expressly disclose wherein when the second optical component comprises M'X'.sub.m, the covalent bond includes an M-O-M' bridge and comprising a metal halide MX.sub.n.
In a related endeavor, D2 teaches a method and system for correction of intrinsic birefringence in UV microlithography, in at least [0052], wherein when the second optical component comprises a metal halide MX.sub.n (listed fluorides)
However D1 in view of D2 and further in view of D3 fail to expressly disclose the second optical component comprising a metal halide M'X'm or a silica-containing material; wherein when the second optical component comprises M'X'm, the covalent bond includes a M-0-M' bridge; and wherein when the second optical component comprises a silica-containing material, the covalent bond includes a M-O-Si bridge.

With regard to claims 10-16, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 17, D1 teaches a lens assembly, (in at least fig. 6) comprising: a first optical component ([0005]) composed of silica ([0080]) or MX.sub.n, wherein M is a Group 1 or Group 2 metal ([0080], [0093], and [0096]), and n is 1 if M is a Group 1 metal and n is 2 if M is a Group 2 metal, the first optical component having a convex spherical interfacial surface ([0083]); and a second optical component ([0011]) composed of silica or M'X'.sub.m, wherein M' is a Group 1 or Group 2 metal ([0080], [0093], and [0096]), and m is 1 if M' is a Group 1 metal and m is 2 if M' is a Group 2 metal, the second optical component having a concave spherical interfacial surface ([0081]) covalently bonded with the convex spherical interfacial surface of the first optical component by an Si--O--Si ([0080]), M-O--Si ([0080]) or M-O-M' bridge, wherein M and M' can be the same or different and X and X' can be the same or different.
However D1 does not expressly disclose wherein X is a halide, the covalent bond includes an M-O-M' bridge and comprising a metal halide MX.sub.n.
In a related endeavor, D2 teaches a method and system for correction of intrinsic birefringence in UV microlithography, in at least [0052], wherein X is a halide, comprising a metal halide MX.sub.n (listed fluorides).
m or a silica-containing material; wherein when the second optical component comprises M'X'm, the covalent bond includes a M-0-M' bridge; and wherein when the second optical component comprises a silica-containing material, the covalent bond includes a M-O-Si bridge.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 10/15/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims, 18-21 the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872